BRETT, Judge.
Now on this the 29th day of June, 1960, the application of the petitioner, James Sexton, to be admitted to bail pending trial in the District Court of Canadian County, Oklahoma, for the alleged crime of murder.
Petitioner being represented by counsel, Hugh Rhinehart, and the State of Oklahoma being represented by County Attorney, John V. Whelan, and Sam H. Latti-more, Assistant Attorney General.
 After considering the application, hearing the testimony of' petitioner and after examination of the transcript of the record made in the District Court of Canadian County, Honorable William L. Fogg, presiding judge, and being otherwise advised in the premises, this court finds that tire proof of guilt is not evident nor the presumption thereof great that the petitioner would receive the death penalty or life imprisonment at the trial on the merits.
Under the provisions of the Oklahoma Constitution, Article II, § 8:
“All persons shall be bailable by sufficient sureties, except for capital ■offenses when the proof of guilt is evident, or the presumption thereof is great.”
This court has repeatedly held that under that constitutional provision, one charged with a capital offense is entitled to bail as an absolute right, “unless the proof of guilt is evident, or the presumption thereof is great.” Ex parte Adams, 29 Okl.Cr, 341, 233 P. 788. Upon being well and sufficiently advised in the premises herein, it is adjudged and ordered that the petitioner be admitted to bail in the sum of $20,000, to. be conditioned as by law provided the same-to be approved by the court clerk of Canadian County, Oklahoma, and upon approval of the same, said clerk to notify the sheriff of said county who is directed to discharge the petitioner from custody to await further orders of the District Court of Canadian County, Oklahoma.
POWELL, P. J., and NIX, J., concur..